DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 19, lines 3-4, the applicant recites “a wellhead assembly”. It is not clear if the applicant is referring to the wellhead assembly recited in claim 14. The Examiner will assume that the applicant is referring to the same assembly. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ellis et al. (US 20100126736)

Regarding claim 1, Ellis discloses A system for locking components in a wellhead assembly, comprising: a first wellhead component (11) defining at least one recess (19) in an outer surface thereof (figs 1-4), a second wellhead component (15) positioned adjacent the first wellhead component (figs 1-4); a first annular member (81) positioned adjacent the first wellhead component and having at least one protrusion configured to correspond to the at least one recess of the first wellhead component (figs1-4), the first annular member having a first annular member stepped surface (82, 84) (figs 1-4, [0023]); a second annular member (71) positioned adjacent the first wellhead component and having a second annular member stepped surface (79, 80) adapted to interact with the first annular member stepped surface to limit relative movement between the first annular member and the second annular member upon contact between the first annular member stepped surface and the second annular member stepped surface (figs 1-4); and a shoulder surface (17) of the second wellhead component to support loading of the first annular member thereon in a locked phase for the locking components (figs 1-4).

Regarding claim 2, Ellis further discloses that the first wellhead component is a wellhead housing (11) (figs 1-4), the second wellhead component is a hanger (15)([0017]), the first annular member is a lockdown ring (81) (figs 1-4), and the second annular member is an actuating member (71) (figs 1-4).

Regarding claim 3, Ellis further discloses that the first wellhead component is a mandrel (11) (figs 1-4), the second wellhead component is a wellhead connector (15), the first annular member is a lockdown ring (81) (figs 1-4), and the second annular member is a cam ring (71) (figs 1-4).

Regarding claim 4, Ellis further discloses that the first wellhead component is a low pressure wellhead housing (11) (figs 1-4), the second wellhead component is a high pressure wellhead housing (15) (figs 1-4), the first annular member is a lockdown ring (81) (figs 1-4), and the second annular member is an actuating member (71) (figs 1-4).

Regarding claim 5, Ellis further discloses that the first annular member stepped surface is configured to mate with the second annular member stepped surface to create a rigid interface between the first annular member and the second annular member (figs 1-4).

Regarding claim 6, Ellis further discloses that the first annular member is compressible so that the at least one protrusion enters the at least one recess of the first wellhead component as the first annular member engages the second annular member (figs 1-4).

Regarding claim 7, Ellis discloses a system for rigid locking of components in a wellhead assembly, comprising: a lockdown ring (81) having a first lockdown ring surface ( surface around 82, 84, fig 3) defining lockdown ring stepped tapers and having a bottom surface (bottom surface of 81, figs 1-4) to load against a shoulder surface (17) of a hanger (15) of the wellhead assembly in a locked phase of the components (fig 4); and an actuating member (71) having a first actuating member surface (79,80) defining actuating member stepped tapers that correspond to the lockdown ring stepped tapers (figs 1-4), the lockdown ring stepped tapers and the actuating member stepped tapers configured to mate when positioned between a wellhead housing (11) and the hanger (figs 1-4).

Regarding claim 8, Ellis further discloses that the lockdown ring has a second lockdown ring surface having at least one protrusion (83) for engaging the wellhead housing (figs 1-4).

Regarding claim 9, Ellis further discloses that the wellhead housing defines at least one recess (19) configured to receive the at least one protrusion of the second lockdown ring surface (figs 1-4).

Regarding claim 10, Ellis further discloses that the lockdown ring has a third lockdown ring surface (surface around  83) positioned to engage a surface of the hanger (figs 1-4).


Regarding claim 11, Ellis further discloses the interface between the lockdown ring stepped tapers and the actuating member stepped tapers is a ratcheting interface (figs 1-4).

Regarding claim 12, Ellis further discloses that the lockdown ring stepped tapers and the actuating member stepped tapers are shaped to prevent relative movement therebetween when mated (figs 1-4), thereby forming a rigidly locked interface between the lockdown ring and the actuating member (figs 1-4).

Regarding claim 13, Ellis further discloses that the actuating member has a second actuating member surface (surface of 71 in contact with 15, figs 1-4 ) configured to engage the hanger (figs 1-4).

Regarding claim 14, Ellis further discloses a method for rigidly locking two components in a wellhead assembly (figs 1-4), comprising: placing a mechanical connector (81) (figs 1-4), having a first mechanical connector surface (82, 84) with mechanical connector stepped tapers (figs 1-4), in an area between rigid members of the wellhead assembly (figs 1-4); inserting an actuating member (71) having a first actuating member surface (79, 80) with actuating member stepped tapers into the area (figs 1-4); enabling a bottom surface (surface of 81 contacting surface 17, figs 1-4) of the mechanical connector to load against a shoulder surface associated with one of the rigid members of the wellhead assembly in a locked phase of the two components (figs 1-4); and mating the mechanical connector stepped tapers with the actuating member stepped tapers so that the mechanical connector and the actuating member are rigidly locked together (figs 1-4).

Regarding claim 15, Ellis further discloses inserting, concurrently, the mechanical connector and the actuating member in a loose engagement within the area (figs 1-4)

Regarding claim 16, Ellis further discloses adjusting the relative position of the first mechanical connector surface and the first actuating member surface so that the mechanical connector stepped tapers ratchet against the actuating member stepped taper until a predetermined position or a predetermined value for a mechanically loaded connection is achieved (figs 1-4).

Regarding claim 17, Ellis further discloses that the step of adjusting the relative position of the first mechanical connector surface and the first actuating member surface further comprises causing one or more of: a) a lateral extension of the mechanical connector towards a portion of the wellhead assembly (figs 1-4).

Regarding claim 18, Ellis further discloses inserting an annular seal (53) in the area above the mechanical connector and the actuating member (figs 1-4).

Regarding claim 19, Ellis further discloses  providing a second mechanical connector surface (surface around 83, figs 1-4) configured to engage the wellhead assembly so that the mechanical connector is in a stable position in the area during mating of the interface between the mechanical connector stepped tapers and the actuating member stepped tapers (figs 1-4).

Regarding claim 20, Ellis further discloses loading, directly or indirectly, the actuating member to mate the actuating member stepped tapers with mechanical connector stepped tapers (figs 1-4).

Response to Arguments

Applicant’s arguments, filed 08/19/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of 04/15/2022 has been withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made in view of Ellis et al. (US 20100126736). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672

08/26/2022